Filed 7/6/22 P. v. Ruiz CA3
                                                NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published
for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----


    THE PEOPLE,                                                                                 C094279

                    Plaintiff and Respondent,                                       (Super. Ct. No. 00F05144)

           v.

    GREGORY RUIZ,

                    Defendant and Appellant.


         Defendant Gregory Ruiz pled guilty to assault with a deadly weapon, was found not
guilty by reason of insanity, and was committed to the State Department of State Hospitals.
Defendant was conditionally released to outpatient treatment, but his outpatient status was
revoked after he was convicted of driving under the influence of alcohol in 2020. Shortly
thereafter, defendant petitioned the trial court to be returned to outpatient treatment under Penal
Code1 section 1026.2. The trial court denied the petition, finding defendant was a danger to the
health and safety of others due to mental defect, disease, or disorder. Defendant appeals,
arguing the trial court’s decision is not supported by sufficient evidence. We affirm.




1        Undesignated section references are to the Penal Code.

                                                                   1
                      FACTUAL AND PROCEDURAL BACKGROUND
                                                I
                                       Underlying Offense
       In 2000, defendant, while suffering from paranoid delusions and hallucinations, stabbed a
maintenance worker who entered his apartment to make a repair. The prosecution charged
defendant with assault with a deadly weapon and alleged defendant had inflicted great bodily
harm, and that he had three prior strike convictions. Defendant pled guilty. The trial court
found him not guilty by reason of insanity and committed him to the State Department of State
Hospitals.
       In 2013, defendant was released to outpatient treatment with the conditional release
program (CONREP). In February 2020, defendant was driving and crashed into a sign near a
freeway off-ramp. Defendant had a blood-alcohol content of 0.12 percent and had been drinking
for several months before the crash. The court revoked defendant’s outpatient status.
                                                II
                               Petition For Outpatient Treatment
       In September 2020, defendant applied to be released to outpatient status under
section 1026.2. The trial court held a trial on the matter. Psychologists Christopher Fisher and
Brittany Cunningham testified for defendant. Defendant also testified. The People called social
worker Paul Cervelli and psychologist Camille Morgan.
                                               III
                                       Christopher Fisher
       Christopher Fisher, a forensic psychologist, had previously treated defendant at Napa
State Hospital, but was currently in private practice and was retained by defendant. To evaluate
defendant, Dr. Fisher had reviewed defendant’s treatment records, legal documents about his
underlying offense, and interviewed defendant multiple times. Dr. Fisher explained the
circumstances of defendant’s initial offense and said defendant’s paranoid delusions at the time



                                                2
had been caused by schizoaffective disorder. Defendant had not been taking his prescribed
medication at the time. Alcohol could interfere with defendant’s medication.
       Dr. Fisher evaluated defendant in 2019 and determined that his schizoaffective disorder
“no longer caused him to be a danger to the health and safety of others.” Defendant’s
medications were managing his schizoaffective disorder symptoms. Were defendant to
decompensate, he might notice small symptoms of paranoia and auditory hallucinations that
would gradually grow over a period of weeks or months. At the time of the evaluation, it had
been 15 years since defendant had used any drugs or alcohol. Defendant had relapsed when he
was driving under the influence of alcohol, but that could have been an isolated event that did
not signify he would abuse substances in the future.
       Dr. Fisher evaluated defendant again in 2021. Defendant had unsuccessfully sought
unconditional release in 2019 and became “rebellious.” As a result, he started drinking on
weekends because he felt he was being treated unfairly by CONREP. His drinking spiraled out
of control, he stopped taking his medication, and hid his activities from CONREP. Defendant
had been drinking for five to 10 months before the crash and had not told anyone at CONREP
that he was drinking.
       Dr. Fisher diagnosed defendant with alcohol use disorder. At the time of the evaluation,
defendant acknowledged he had made a mistake. He recognized that he would need to prioritize
the treatment of his disorders. Defendant was able to “critically examine” what he had done
incorrectly, which Dr. Fisher felt demonstrated insight. Dr. Fisher believed defendant could be
successful on CONREP. Given his treatment at the state hospital since he had been readmitted,
Dr. Fisher felt it would be safe to return defendant to CONREP.
                                               IV
                                      Brittany Cunningham
       Brittany Cunningham, a psychologist at Napa State Hospital, treated defendant in 2020.
She declined to offer an opinion as to whether defendant should be released to outpatient status
because she had not conducted a violence risk assessment.

                                                3
          Defendant had shown good insight into the factors that caused the revocation of his
outpatient status and could discuss the causes of his relapse. He had not decompensated or
shown any behavioral problems. He also showed understanding about how alcohol use disorder
interacted with schizoaffective disorder. He was taking his medication and had no positive drug
or alcohol tests.
                                                  V
                                              Defendant
          Defendant testified on his own behalf. Defendant explained the car accident occurred
after he lost his unconditional release trial in 2019; CONREP had not supported his petition for
release, and, as a result, he lost trust in CONREP. He identified lack of trust as a trigger for his
alcoholism. Before the crash, he had been using alcohol for about five months, but did not tell
anyone because he was worried it would affect his prospects for unconditional release. He also
was not taking all his medication. He acknowledged that this “probably” would have resulted in
a relapse of his schizoaffective symptoms at some point.
          Before his relapse, defendant had been working pouring cement for highway
construction. Defendant would carpool with coworkers to job sites. He did not tell his
coworkers about his history because he was worried he would not be called back to work if he
did. Once, a coworker drank beer while defendant was riding in his car. At the time, seeing his
coworker drink did not make defendant crave alcohol, but he later tried asking the coworker to
get a drink with him.
          When defendant was first released to outpatient treatment, he had been consistently
attending Alcoholics Anonymous (AA) meetings. Around 2016, however, he began to lose
contact with his sponsor. In 2017, he stopped providing meeting sign-in sheets to CONREP
because he had been sober for so long that he did not see a need for it. Defendant admitted that
he also had not been forthcoming to CONREP about his living situation and change in marital
status.



                                                  4
       Defendant said he was prepared to return to CONREP and understood he would need to
start from the beginning in the program. He recognized what he had done wrong and was now
more willing to rely on his support network. He understood that his treatment would continue
for the rest of his life. He had completed relapse prevention plans with appropriate steps to
negotiate difficult situations. He had also been working through AA at the state hospital and
was participating in several other programming opportunities.
                                                  VI
                                             Paul Cervelli
       Paul Cervelli, a social worker at CONREP, was defendant’s primary clinician from 2013
to 2020 and testified for the People. When defendant was on CONREP, he generally abided by
the terms of his outpatient release. Defendant had difficulty, however, complying with his AA
attendance requirements. This lack of compliance made defendant’s relapse more likely and
made him more dangerous to society. Defendant was able to evade these requirements because
Cervelli “cut [defendant] some slack” while defendant was in CONREP; defendant would not
enjoy similar freedom in a state hospital.
       To enter outpatient treatment, a patient should be aware of the mental illness, know
medications and the importance of those medications, know triggers for substance abuse,
understand how the substance abuse had affected behavior, and understand the behavioral chains
that lead to decompensation or relapse. Cervelli did not know whether defendant was prepared
for release to outpatient care and noted the state hospital had not told CONREP defendant was
“ready to go.” CONREP had not supported defendant’s petition for release in 2019 because it
was important for him to complete his program at CONREP, and the subsequent relapse
demonstrated defendant was not “ready to be on his own.”
                                                 VII
                                         Camille Morgan
       The People called Camille Morgan, a psychologist at Napa State Hospital, to testify about
her evaluation of defendant. To conduct her future risk assessment, Dr. Morgan reviewed

                                                  5
defendant’s medical and legal records, interviewed defendant, and applied that information to
the Historical Clinical Risk Management-20, version three, a “structured professional judgment
measure” used to evaluate risk factors for future violence. Dr. Morgan conducted a future risk
assessment of defendant and determined he posed a high risk of future dangerousness if released
to community outpatient treatment.
       Dr. Morgan based this opinion on her analysis of defendant’s risk factors. His historical
factors included the presence of schizoaffective disorder bipolar type, severe alcohol use
disorder, and severe methamphetamine use disorder. Defendant’s previous treatment and
supervision had also been insufficient to prevent future episodes of violence. As to his current
clinical status, Dr. Morgan noted defendant’s psychiatric symptoms were in remission and his
major mental disorder was well managed. But defendant seemed to lack insight “into the
impact, seriousness and appreciation for his substance use disorder” based on the car crash, the
concealment of his alcohol use, and apparent noncompliance with his medications. Defendant
told Dr. Morgan that he did not intend to use alcohol again, but Dr. Morgan noted that defendant
had said similar things before and it had not prevented his relapse.
       Dr. Morgan identified three specific areas of insight that concerned her. First, defendant
lacked insight into his impaired judgment leading up to his relapse. Defendant explained his
relapse had been caused by seeing a coworker drink and he told Dr. Morgan that he would like
to have a closer friendship with that coworker. To Dr. Morgan, this signaled impaired judgment
because defendant did not recognize that this could be a poor decision. Defendant still
perceived alcohol as a way to facilitate closer relationships and had difficulty picking people
with whom he could form appropriate social relationships.
       Second, defendant lacked insight into his need for clinical assistance and supervision.
Two months elapsed between when defendant had seen his coworker drinking until he actually
started drinking himself, but he did not seek support from CONREP in that time. He was not
attending AA meetings as frequently as he was supposed to and said he did not want to seek
help because he was afraid it would harm his chances at unconditional release.

                                                 6
       Third, defendant lacked insight into the effect stressors may have had on his substance
use. Defendant married a woman, but she moved out of his home within a week of moving in.
Defendant did not appear to understand how this could have been a stressor that contributed to
his substance use. Defendant also had not told his wife about the extent of his substance abuse
problems, which Dr. Morgan found concerning. To Dr. Morgan, this was part of a “broader
pattern where [defendant] was not appreciating the importance of being transparent.”
       Dr. Morgan explained defendant’s substance use and schizoaffective disorder interacted
such that future instances of substance use could lead to “psychiatric deterioration.” She
believed defendant could obtain sufficient insight over time, but currently presented a high risk
of dangerousness.
                                               VIII
                                         Court’s Ruling
       The trial court denied defendant’s application in an oral ruling. Explaining that it found
Dr. Morgan’s testimony to be “highly persuasive,” the court acknowledged the progress
defendant had made, but noted defendant made poor relationship choices. Defendant had
problems being “honest with others”; the court identified several situations “over many months
and in many different situations” where defendant had lied or had not been open with others,
including those in his support system, CONREP, and his coworkers. This indicated defendant
was “more likely to engage in risky behaviors in the future.” The court also believed defendant
did not have a concrete plan aside from saying he was “going to rely on [his] support network”
more. The court concluded that defendant “didn’t get over that hurdle for me . . . by a
preponderance of the evidence that [defendant is] not dangerous.”
                                          DISCUSSION
       Defendant argues the trial court’s decision was not supported by sufficient evidence
because he established “he is no longer a danger to others if on supervised conditional release”
and “the prosecutor failed to rebut that evidence with substantial evidence.” In particular,



                                                7
defendant argues Dr. Morgan’s opinion was not well founded because it relied on facts that were
contradicted by defendant’s testimony.
       “A person who has been found not guilty by reason of insanity and committed to a state
hospital may apply to the superior court for release from commitment ‘upon the ground that
sanity has been restored.’ ” (People v. Bartsch (2008) 167 Cal.App.4th 896, 899.) “The court
shall hold a hearing to determine whether the person applying for restoration of sanity would be
a danger to the health and safety of others, due to mental defect, disease, or disorder, if under
supervision and treatment in the community. If the court at the hearing determines the applicant
will not be a danger to the health and safety of others, due to mental defect, disease, or disorder,
while under supervision and treatment in the community, the court shall order the applicant
placed with an appropriate forensic conditional release program for one year.” (§ 1026.2,
subd. (e).)
       The defendant “shall have the burden of proof by a preponderance of the evidence.”
(§ 1026.2, subd. (k).) To carry his or her burden, the defendant must show “that [he or] she is
‘either no longer mentally ill or not dangerous.’ ” (People v. McDonough (2011)
196 Cal.App.4th 1472, 1491.) “The court makes the final determination: ‘[I]t is still the
judiciary, not the medical experts, which decides whether to release a defendant who has been
found to have committed a criminal act while insane.’ ” (People v. Michael W. (1995)
32 Cal.App.4th 1111, 1119.)
       Defendant urges us to apply a substantial evidence standard of review to the trial court’s
order, consistent with People v. Rasmuson (2006) 145 Cal.App.4th 1487, which applied the
standard to an order regarding a sexually violent predator seeking outpatient release. Defendant
acknowledges, however, that the courts in People v. Bartsch, supra, 167 Cal.App.4th at
page 896 and People v. Dobson (2008) 161 Cal.App.4th 1422 reviewed decisions under
section 1026.2 for abuse of discretion. The People respond that the distinction is academic in
this instance, and that the conclusion is the same under either standard. We agree and conclude
the trial court’s decision was adequate under either standard of review.

                                                 8
       The trial court denied defendant’s petition based on Dr. Morgan’s testimony and it
articulated three reasons why defendant still posed a high risk of dangerousness to others. Each
of the identified rationales was supported by specific evidence, such as defendant’s poor
judgment in attempting to befriend a coworker who drank beer while driving, his failure to seek
support from CONREP, and his responses to Dr. Morgan about his relationship problems. In
Dr. Morgan’s opinion, if defendant were to use alcohol again, it was “likely” that he would
“psychiatrically decompensate,” which, historically, had caused defendant to behave violently.
Thus, it would be dangerous to release defendant into the community.
       Defendant argues Dr. Morgan’s testimony was unsupported by the evidence because he
demonstrated in his own testimony that he had insight into the three categories she identified.
But the trial court noted defendant was not credible, a conclusion we do not review. (San Diego
Gas & Electric Co. v. Schmidt (2014) 228 Cal.App.4th 1280, 1292.) That defendant gave
testimony inconsistent with his behavior, as observed by Dr. Morgan, does not mean that
Dr. Morgan’s opinion lacks a factual basis, and Dr. Morgan offered a “reasoned explanation”
why the behaviors she observed were indices of defendant’s risk of dangerousness, which is all
that was required to credit her testimony. (Ibid.)
       Finally, we are unpersuaded by defendant’s reliance on People v. Dunley (2016)
247 Cal.App.4th 1438 to argue defendant was entitled to outpatient release under the equal
protection clause of the United States and California Constitutions. Dunley considered only
whether mentally disordered offenders were similarly situated to defendants not guilty by reason
of insanity for the purposes of the testimonial privilege, which is not at issue here, and defendant
does not explain why the two are similarly situated for the purpose he asserts. (Dunley, at
p. 1449-1450; see Cooley v. Superior Court (2002) 29 Cal.4th 228, 253 [in an equal protection
claim, the “initial inquiry is not whether persons are similarly situated for all purposes, but
‘whether they are similarly situated for purposes of the law challenged’ ”].)
       Of the experts who opined on defendant’s risk to public safety, Dr. Fisher believed
defendant could be safely returned to CONREP and Dr. Morgan testified defendant posed a high

                                                  9
risk of future dangerousness if returned to CONREP. The trial court heard testimony from both
and resolved the conflicting testimony in favor of Dr. Morgan, which it was entitled to do. We
see no error in the trial court’s order.
                                           DISPOSITION
       The trial court’s order denying the petition is affirmed.



                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Earl, J.




                                                10